


EXHIBIT 10.4


THIRD MODIFICATION TO PROMISSORY NOTE


This modification to PROMISSORY NOTE (this “Modification”) is entered into as of
July 27, 2011, by and between SAN JOSE WATER COMPANY (“Borrower”), and Wells
Fargo Bank, National Association (“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $75,000,000.00, executed by Borrower and payable to the
order of Bank, dated as of May 27, 2010 (the "Note"), which Note is subject to
the terms and conditions of a loan agreement between Borrower and Bank dated as
of May 27, 2010, as amended from time to time (the "Loan Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:


1.    The fixed rate of interest applicable to the Note is hereby modified to be
one and one hundred twenty-five thousandths percent (1.125%) above LIBOR in
effect on the first day of each Fixed Rate Term


2.    The effective date of the changes set forth herein shall be August 1,
2011.


3.    Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Loan Agreement shall have the same meaning when used
in this Modification. This Modification and the Note shall be read together, as
one document.


4.    Borrower certifies that as of the date of this Modification there exists
no Event of Default under the Note, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.


WELLS FARGO BANK,
SAN JOSE WATER COMPANY     NATIONAL ASSOCIATION


By: /s/ W. Richard Roth        By: /s/ Anthony White
W. Richard Roth,     Anthony White,
President     Relationship Manager


By: /s/ James P. Lynch    
James P. Lynch,
Chief Financial Officer


